Case: 12-13968   Date Filed: 02/28/2013   Page: 1 of 2

                                                     [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                          No. 12-13968
                      Non-Argument Calendar
                    ________________________

              D.C. Docket No. 5:11-cv-01528-LSC-TMP



LORENZO WATKINS,

                                                         Plaintiff-Appellant,

                                versus

WARDEN,
LLOYD WALLACE,
Captain,
DERWIN HALBROOKS,
Lieutenant,
CORRECTION OFFICERS AT LIMESTONE
CORRECTIONAL FACILITY,

                                                      Defendants-Appellees.

                    ________________________

             Appeal from the United States District Court
                for the Northern District of Alabama
                    ________________________

                          (February 28, 2013)
              Case: 12-13968    Date Filed: 02/28/2013   Page: 2 of 2

Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Lorenzo Watkins, an Alabama prisoner, appeals pro se the dismissal of his

complaint against Warden Lloyd Wallace and other officers at the Limestone

Correctional Facility. 42 U.S.C. § 1983. The district court dismissed Watkins’s

complaint as frivolous. 28 U.S.C. § 1915A(b)(1). We affirm.

      The district court did not err by dismissing Watkins’s complaint. Watkins’s

complaint is barred by res judicata. See Green v. Jefferson Cnty. Comm’n, 563

F.3d 1243, 1252 (11th Cir. 2009). An Alabama court earlier entered a summary

judgment against Watkins’s same complaint that the same defendants violated his

constitutional rights, and the Alabama Court of Civil Appeals affirmed that

judgment, Watkins v. Mitchem, 97 So. 3d 815 (Ala. Civ. App. 2011). Watkins

argues that res judicata does not bar his federal complaint, but under Alabama law

“[a] summary judgment acts as a judgment on the merits,” Ex parte Jefferson

Cnty., 656 So. 2d 382, 385 (Ala. 1995). The district court also lacked subject

matter jurisdiction to review the judgment of the state court. See Exxon Mobil

Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 125 S. Ct. 1517 (2005); D.C. Ct.

of Appeals v. Feldman, 460 U.S. 462, 103 S. Ct. 1303 (1983); Rooker v. Fid. Trust

Co., 263 U.S. 413, 44 S. Ct. 149 (1923).

      We AFFIRM the dismissal of Watkins’s complaint.


                                           2